EXHIBIT 10.1

REIMBURSEMENT AGREEMENT
 
REIMBURSEMENT AGREEMENT, dated as of February 12, 2015, by and between Echo
Therapeutics, Inc., a Delaware corporation (the “Company”) and Platinum
Management (NY) LLC, a New York limited liability company (“Platinum”).
 
RECITALS:
 
WHEREAS, during 2014, Platinum provided $500,000 on a non-recourse basis (the
“Loan”) to two of the Company’s directors which was used for retaining certain
key employees and research and technology initiatives, all for the benefit of
the Company.
 
WHEREAS, in 2014, Platinum expended $550,000 on legal representation and related
expenses (the “Expenses”) in connection with its contest to remove certain
directors of the Company;
 
WHEREAS, the Company has determined that it is appropriate to reimburse Platinum
for the Loan and the Expenses in that together these payments resulted in the
Company being able to continue operations and put into place a strong management
team;
 
WHEREAS, in full payment of the Loan and reimbursement of Expenses, the parties
have agreed that (i) Platinum will receive 548,177 shares (the “Preferred
Shares”) of Series F Convertible Preferred Stock and warrants to purchase
333,333 shares of common stock, par value $.01 per share, of the Company in the
form of Exhibit A hereto (the “Warrants”) and (ii) the Company shall re-price
700,000 warrants, originally disbursed to Platinum in connection with its August
31, 2012 Loan Agreement, currently priced in the $20.00 to $22.70 range per
share, to $7.50 per share (the “Re-priced Warrants”).
 
NOW, THEREFORE, in consideration or the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
 
1.     Reimbursement.  The Company hereby agrees to issue to Platinum, and
Platinum hereby agrees to accept, the Preferred Shares, Warrants and Re-priced
Warrants as full reimbursement and repayment of the Loan and Expenses.
 
2.      Miscellaneous.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute one and the same
instrument.  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, successors and assigns. Nothing
in this Agreement is intended to, or shall be construed so as to, create any
third party beneficiary to this Agreement or otherwise confer any rights upon
any person, firm, or corporation that is not a party hereto.  This Agreement
constitutes the entire agreement between the parties hereto pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, document, negotiations, and discussions, whether oral or
written, of the parties hereto with respect to such subject matter.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
ECHO THERAPEUTICS, INC.
 
By: /s/ Alan W. Schoenbart
     Name: Alan W. Schoenbart
     Title:   Chief Financial Officer


PLATINUM MANAGEMENT (NY) LLC


By:/s/ Mark Nordlicht
     Name: Mark Nordlicht
     Title:   Chief Investment Officer